                  Case 1:20-mc-00010-BAH Document 1 Filed 02/21/20 Page 1 of 5




                             Application for Multi-Court Exemption from the
                         Judicial Conference's Electronic Public Access (EPA) Fees
1.) I am requesting an exemption from fees for public access to electronic case records for the courts
selected below:
 Courts of Appeal                              Bankruptcy Appellate Panels (BAP)
      D All Courts of Appeal   D Seventh Circuit          D   First Circuit - BAP
      D First Circuit          0 Eighth Circuit           0   Sixth Circuit - BAP
      D Second Circuit         D Ninth Circuit            0   Eighth Circuit - BAP
      D Third Circuit          D Tenth Circuit            0   Ninth Circuit - BAP
      D Fourth Circuit         D Eleventh Circuit         0   Tenth Circuit - BAP
      D Fifth Circuit          □ D.C. Circuit
      D Sixth Circuit          D   Federal Circuit

  District Courts
     [8] All District Courts
     0 Alabama Middle       □      Illinois Northern      D   Nebraska                 0 Rhode Island
     D Alabama Northern □          Illinois Central       D   Nevada                   D South Carolina
     D Alabama Southern □          Illinois Southern      D   New Hampshire            D South Dakota
     D Alaska               □      Indiana Northern       D   New Jersey               D Tennessee Eastern
     D Arizona              □      Indiana Southern       D   New Mexico               D Tennessee Middle
     D Arkansas Eastern     □      Iowa Northern          □ New York Eastern           D Tennessee Western
     D Arkansas Western □          Iowa Southern          □ New York Northern          D Texas Eastern
     D California Central □        Kansas                 □ New York Southern          D Texas Northern
     D California Eastern □        Kentucky Eastern       □ New York Western           D Texas Southern
     D California Northern □       Kentucky Western       □ North Carolina Eastern     D Texas Western
     D California Southern □       Louisiana Eastern      0 North Carolina Middle      0 Utah
     D Colorado             □      Louisiana Middle       D North Carolina Western     D Vermont
     D Connecticut          □      Louisiana Western      D North Dakota               D Virgin Islands
     D Delaware             □      Maine                  D Northern Mariana Islands   D Virginia Eastern
     D District of Columbia □      Maryland               D Ohio Northern              D Virginia Western
     0 Florida Middle       D      Massachusetts          D Ohio Southern              D Washington Eastern
     D Florida Northern     □      Michigan Eastern       D Oklahoma Eastern           D Washington Western
     D Florida Southern     □      Michigan Western       D Oklahoma Northern          D West Virginia Northern
     D Georgia Northern □          Minnesota              D Oklahoma Western           D West Virginia Southern
     D Georgia Middle       □      Mississippi Northern   D Oregon                     D Wisconsin Eastern
     D Georgia Southern □          Mississippi Southern   D Pennsylvania Eastern       D Wisconsin Western
     D Guam                 □      Missouri Eastern       D Pennsylvania Middle        D Wyoming
     D Hawaii               □      Missouri Western       O Pennsylvania Western
     0 Idaho                □      Montana                D Puerto Rico
                   Case 1:20-mc-00010-BAH Document 1 Filed 02/21/20 Page 2 of 5



   Bankruptcy Courts
     D All Bankruptcy Courts
     0 Alabama Middle               D   Illinois Northern           D   Nebraska                    0   Rhode Island
     D Alabama Northern             D   Illinois Central            D   Nevada                      D South Carolina
     D Alabama Southern             D   Illinois Southern           D   New Hampshire               D South Dakota
     D Alaska                       D   Indiana Northern            D   New Jersey                  D Tennessee Eastern
     D Arizona                      □   Indiana Southern            □   New Mexico                  D Tennessee Middle
     D Arkansas Eastern             □   Iowa Northern               □   New York Eastern            D Tennessee Western
     D Arkansas Western             □   Iowa Southern               □   New York Northern           D Texas Eastern
     D California Central           □   Kansas                      □    New York Southern          D Texas Northern
     D California Eastern           □   Kentucky Eastern            □    New York Western           D Texas Southern
     D California Northern          □   Kentucky Western            □    North Carolina Eastern     D Texas Western
     D California Southern          □   Louisiana Eastern           □    North Carolina Middle      0 Utah
     D Colorado                     □   Louisiana Middle            □    North Carolina Western     D Vermont
     D Connecticut                  □   Louisiana Western           D    North Dakota               D Virgin Islands
     D Delaware                     □   Maine                       D    Northern Mariana Islands   D Virginia Eastern
     D District of Columbia         □   Maryland                    D    Ohio Northern              D Virginia Western
     0 Florida Middle               □   Massachusetts               D    Ohio Southern              D Washington Eastern
     D Florida Northern             □   Michigan Eastern            D   Oklahoma Eastern            D Washington Western
     D Florida Southern             □   Michigan Western            D   Oklahoma Northern           D West Virginia Northern
     D Georgia Northern             □   Minnesota                   D   Oklahoma Western            D West Virginia Southern
     D Georgia Middle               □   Mississippi Northern        D   Oregon                      D Wisconsin Eastern
     D Georgia Southern             □   Mississippi Southern        □    Pennsylvania Eastern       D Wisconsin Western
     D Guam                         □   Missouri Eastern            □    Pennsylvania Middle        D Wyoming
     D Hawaii                       □   Missouri Western            □    Pennsylvania Western
     0 Idaho                        □   Montana                     □    Puerto Rico

National Courts

    D Judicial Panel on
      Multidistrict Litigation        □    U.S. Court of
                                           Federal Claims
                                                                 D    U.S. Court of
                                                                      International Trade


2.) I am an individual associated with!....RAN_ oc_ o rp_ o r a ti_on
                                                _   _ _ _ _ ____________.
3.) Please summarize why the case infotmation from the Public Access to Court Electronic Records
(PACER) service is needed and how it will be used. Also, please explain why an exemption from
the courts identified is necessary. If you need more space, please provide in an attachment.




Please see Att achment A, which is in cluded at the en d of this applicat ion.
               Case 1:20-mc-00010-BAH Document 1 Filed 02/21/20 Page 3 of 5




4.) In supp011 of this application, I affirm the following:
   a) An exemption from the Judicial Conference's EPA Fee is necessary in order to avoid
   unreasonable burdens and to promote public access to information.
  b) That the exemption will be for a definitive period of time: ..../1_
                                                                      17_2
                                                                        / _0_1_9_-6 _ / _30-12_0_2_0________,
  c) I understand that this fee exemption will apply only to me, will be valid only for the purposes
  stated above. and will apply only to the electronic case files of the cou11(s) indicated above that are
  available through the PACER service.
  d) I agree that any data received through this exemption will not be sold for profit. will not be
  transferred, will not be used for commercial purposes. and will not be redistributed via the Internet.

   Declaration: I declare that all the above information is true and understand that a false statement
 x may result in tetmination of my exempt access and an assessment of Electronic Public Access
   usage fees. (The box must be marked or your request will not be considered)



lshamena Anwar
                                                                           REDACTED
                                                         Applicant's Phone Number
Applicant's Printed Name
                                                                       sanwar@rand.org
                                                         I
jFull Economist                                          Applicant's email address
                                                         1
Applicant's Title                                         REDACTEDAddress

                                                         !Pittsburgh                 I   EJ    115213
                                                                                         State Zip Code
                                                          City
Applicant's Signature
                                                                                         16/25/2019
                                                                                          Date



Please submit your completed. signed request via email to Multi-Cou1tExcmptions,'i/uo.uscou1ts.gov
or by mail to:
Attention: Multi-Court Exemptions
Com1 Programs Division
DPS-CSO-PRGD
One Columbus Circle, N.E.
Washington, DC 20544

          ** Requests sent through the US mail may take up to two weeks to clear security.**
           Case 1:20-mc-00010-BAH Document 1 Filed 02/21/20 Page 4 of 5



Attachment A: Response to Question 3 regarding why the case information from the Public
Access to Court Electronic Records (PACER) service is needed, how it will be used, and
why an exemption from the courts identified is necessary.
        The RAND Corporation is a non-profit research organization that helps improve policy and
decision-making through research and analysis. Our research project will examine the current level of
variation in the size of the seated civil jury across the federal district courts. Current rules require that a
seated jury for a federal civil case contain between six to twelve members, but the individual district court
can choose the number of jurors within this window they will use. While many in the legal community
have argued about what the optimal size is for a jury, an important first step in this discussion is
understanding what seated jury size is most commonly used in courts today and the extent to which this
varies across jurisdictions. Our project will document the current level of variation in seated jury size by
examining PACER records for each of the 1575 federal civil jury trials that took place in 2016.
         In examining the case records for a handful of jury trials across various district courts, we find the
size of the seated jury is usually documented somewhere within the case record, although the specific
documents we find this information in varies across jurisdictions. We sometimes find this information
directly in the docket, sometimes it is in the minutes, and almost half the time it is only available in the
court transcripts. There are two key reasons why paying the PACER fees for these documents would
create an unreasonable burden on our non-profit institution and inhibit our ability to conduct this research
project: (1) The fees for accessing court transcripts are not capped at $3-the fees for accessing a
transcript of jury selection (which will reveal the size of the seated jury) is usually around $40. If we need
to access transcripts for half the jury trials, this would cost roughly $31,500. (2) For the other half of
cases, the information on seated jury size is usually located somewhere in the various (non-transcript)
case documents available, but often it is not immediately clear which document it will be in. As such, for
some districts we may need to access many of the documents available around the time of the jury trial,
although most of them may end up not having the requisite information. Having to pay fees to download
each of these documents will inhibit our ability to explore the various documents that might contain this
information. As such, there may be trials where we can't find seated jury information simply because we
did not search in enough documents.
       Our final research project will result in an academic journal article that will publicly disseminate
information on the current size of federal civil juries across district courts.
       Please see the next page which provides a letter of support for our application from Judge Lee
Rosenthal, the Chief Judge of the U.S. District Court in the Southern District of Texas.
               Case 1:20-mc-00010-BAH Document 1 Filed 02/21/20 Page 5 of 5




                                     UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF TEXAS
                                             UNITED STATES COURTHOUSE                           TELEPHONE NO.
                                              515 RUSK STREET, RM 11535                          (713) 250-5980
           CHAMBERS OF                                                                               EMAIL
                                               HOUSTON, TEXAS 77002
CHIEF JUDGE LEE H. ROSENTHAL                                                             lee_rosenthal@txs.uscourts.gov




                                                 July 10, 2019

    Mr. Wendell A. Skidgel
    Attorney Advisor
    Court Programs Division
    DPS-CSO-PRGD
    One Columbus Circle, N.E.
    Washington, DC 20544
    Dear Mr. Skidgel:
            I write to express my full support of RAND's request for an exemption from PACER fees
    for work on a project examining the current level of variation in the size of the seated civil jury
    across the federal district courts. While many in the legal community have argued about what the
    optimal size is for a jury, a necessary precursor to this discussion is understanding the seated jury
    size used in federal civil jury trials today. Currently there is no information which documents what
    seated jury size is most commonly used and the extent to which jury size varies across jurisdictions.
    RAND's research project will thus fill this critical void and allow future discussions on optimal
    jury size to be more informed.
             Collecting information on seated jury size for all federal civil jury trials in 2016 will require
     RAND to access a multitude of documents available on PACER for 1575 cases. These documents
     often include trial transcripts, which provide good documentation of seated jury size, but can be
     very expensive as the fees for transcripts are not capped at $3. Conducting this project without a
     PACER fee exemption would impose a relatively large burden on a non-profit research institution
     like RAND, and they would thus not be able to undertake this critical work without this exemption.
              Please feel free to contact me if you have any questions.
                                                     Sincerely,

                                                                                -
                                                     Lee H. Rosenthal
                                                     Chief Judge
     cc:      Judge Patrick Higginbotham
              Professor Steven Gensler
              James M. Anderson
              David Bradley
              Nathan Ochsner
